                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

EVERY RICHARDSON, ADC #139311                                                      PLAINTIFF

v.                                Case No. 5:19-cv-00188-KGB

ESTELLA BLAND, Advanced Nurse Practitioner, and
CORRECT CARE SOLUTIONS                                                          DEFENDANTS

                                              ORDER

         Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 4). In her Recommended Disposition, Judge Deere recommends that

the Court dismiss with prejudice plaintiff Every Richardson’s claims against defendants Estella

Bland and Correct Care Solutions. After careful consideration, the Court declines to adopt all of

Judge Deere’s recommendations. Specifically, although the Court agrees with Judge Deere that

Mr. Richardson’s deliberate-indifference claims should be dismissed with prejudice, the Court

finds that Mr. Richardson has plead a non-frivolous claim of retaliation against Ms. Bland. This

claim was not litigated in Richardson v. Kelley, 5:17-cv-00335-JM, and, therefore, this claim is

not barred by the doctrine of res judicata.

         Accordingly, the Court finds that, for screening purposes, Mr. Richardson has stated a

retaliation claim against Ms. Bland, and service is now proper on Ms. Bland. The Clerk of Court

is directed to prepare a summons for Ms. Bland. The United States Marshal is directed to serve a

copy of the complaint (Dkt. No. 1), with any attachments (Dkt. Nos. 2–3), and a summons for this

defendant without requiring prepayment of fees and costs or security. Service for Ms. Bland

should be through Humphries, Odum & Eubanks, 1901 Broadway Street, Little Rock, Arkansas

72206.
       In all other respects, the Court adopts the Recommended Disposition as this Court’s

findings of fact and conclusions of law (Dkt. No. 4). The Court dismisses with prejudice Mr.

Richardson’s deliberate-indifference claims. The Court dismisses as a defendant Correct Care

Solutions.

       It is so ordered this 22nd day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
